Name: Council Decision (EU) 2018/599 of 16 April 2018 amending Decision 2003/76/EC establishing the measures necessary for the implementation of the Protocol, annexed to the Treaty establishing the European Community, on the financial consequences of the expiry of the ECSC Treaty and on the Research Fund for Coal and Steel
 Type: Decision
 Subject Matter: international affairs;  coal and mining industries;  European Union law;  European construction;  research and intellectual property;  EU finance;  iron, steel and other metal industries
 Date Published: 2018-04-20

 20.4.2018 EN Official Journal of the European Union L 101/1 COUNCIL DECISION (EU) 2018/599 of 16 April 2018 amending Decision 2003/76/EC establishing the measures necessary for the implementation of the Protocol, annexed to the Treaty establishing the European Community, on the financial consequences of the expiry of the ECSC Treaty and on the Research Fund for Coal and Steel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Protocol No 37 on the financial consequences of the expiry of the ECSC Treaty and on the Research Fund for Coal and Steel, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 2 thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Acting in accordance with a special legislative procedure, Whereas: (1) The Treaty establishing the European Coal and Steel Community expired on 23 July 2002 in accordance with Article 97 of that Treaty. All assets and liabilities of the European Coal and Steel Community (ECSC) were transferred to the Union on 24 July 2002. (2) Protocol No 37 takes account of the desire to use the funds of the ESCS for research in sectors related to the coal and steel industry and, therefore, the necessity to provide for certain special rules in that regard. Article 1(1) of Protocol No 37 states that the net worth of the assets and liabilities, as they appear in the balance sheet of the ECSC of 23 July 2002, is to be considered as assets intended for research in the sectors related to the coal and steel industry, referred to as the ECSC in liquidation. On completion of the liquidation, they are to be referred to as the assets of the Research Fund for Coal and Steel. (3) Protocol No 37 also provides that the revenue from those assets, referred to as the Research Fund for Coal and Steel, is to be used exclusively for research, outside the research framework programme, in the sectors related to the coal and steel industry in accordance with the provisions of Protocol No 37 and of acts adopted on the basis thereof. (4) On 1 February 2003 the Council adopted Decision 2003/76/EC (2), which establishes the rules for implementing Protocol No 37. (5) In view of the exceptional decrease, due to the low-interest-rate environment on the capital markets in recent years, in the revenue stemming from the assets of the ECSC in liquidation dedicated to research in the sectors related to the coal and steel industry, it is necessary to revise the rules on the cancellation of commitments made under the research programme of the Research Fund for Coal and Steel (the programme) so as to make amounts corresponding to such cancellations available to the programme. Moreover, amounts corresponding to cancellations of commitments that have occurred since 24 July 2002 should also be made available to the Research Fund for Coal and Steel. (6) For the same reason, it is also necessary to revise the rules on the amounts recovered under the programme so as to carry them over to the programme under the relevant provisions on assigned revenues of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (3). (7) Decision 2003/76/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/76/EC is amended as follows: (1) in Article 4, paragraphs 4 and 5 are replaced by the following: 4. Unused revenue and appropriations deriving from this revenue still available on 31 December in any given year, as well as amounts recovered, shall be carried over automatically to the following year. Those appropriations may not be transferred to other budget items. 5. Budgetary appropriations corresponding to cancellations of commitments shall automatically lapse at the end of each financial year. Provisions for commitments released as a result of the cancellations shall be made available to the Research Fund for Coal and Steel.; (2) the following Article is inserted: Article 4a The amount corresponding to cancellations of commitments made since 24 July 2002 pursuant to Article 4(5) shall be made available to the Research Fund for Coal and Steel on 10 May 2018.. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 16 April 2018. For the Council The President R. PORODZANOV (1) Consent of 13 March 2018 (not yet published in the Official Journal). (2) Council Decision 2003/76/EC of 1 February 2003 establishing the measures necessary for the implementation of the Protocol, annexed to the Treaty establishing the European Community, on the financial consequences of the expiry of the ECSC Treaty and on the Research Fund for Coal and Steel (OJ L 29, 5.2.2003, p. 22). (3) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).